Exhibit 10.46

SIXTH AMENDMENT TO VENDOR AGREEMENT

This SIXTH AMENDMENT TO THE VENDOR AGREEMENT (this “Sixth Amendment”) is
effective as of March 1, 2006 (the “Sixth Amendment Effective Date”) by and
between BEST BUY PURCHASING LLC (“Best Buy”) and TIVO INC (“TiVo”).

RECITALS

WHEREAS, Best Buy Co., Inc. and TiVo Inc. entered into that certain Vendor
Agreement having an effective date of March 3, 2002, as amended (the “Vendor
Agreement”); and

WHEREAS, Best Buy Purchasing LLC and TiVo Inc. wish to modify certain provisions
in the Vendor Agreement as explicitly set forth in this Sixth Amendment.

NOW, THEREFORE, Best Buy Purchasing LLC and TiVo Inc. agree as follows:

AGREEMENT

Unless stated otherwise, capitalized terms used herein have the meanings set
forth in the Vendor Agreement.

1. TERM. Section 16.1 of the Vendor Agreement is hereby amended by replacing
“February 28, 2006” with “February 28, 2007”.

2. EFFECT OF AMENDMENT. Except as expressly modified herein, all other terms and
conditions of the Vendor Agreement remain in full force and effect.

IN WITNESS WHEREOF, Best Buy Purchasing LLC’s and TiVo Inc.’s respective duly
authorized officers have executed this Sixth Amendment. This Sixth Amendment may
be executed in counterparts, each of which is deemed an original, but all of
which together constitute one and the same original.

 

TIVO INC.     BEST BUY PURCHASING LLC

By:

 

/s/ Joe Miller

   

By:

 

/s/ Michael A. Vitelli

Printed Name: Joe Miller

   

Printed Name: Michael A. Vitelli

Title: VP, Sales

   

Title: SVP Merchandising

Date: 2/28/2006

   

Date: 2/28/2006

 

1